1
2
3
4
5                                                                             Dec 17 2018
6
7                            UNITED STATES DISTRICT COURT                       s/ anthonyh




8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   PULSE ELECTRONICS, INC.,                              Case No.: 3:18-cv-00373-BEN-WVG
11                                        Plaintiff,
                                                           ORDER GRANTING DEFENDANTS
12   v.                                                    MOTION TO STAY.
13   U.D. ELECTRONIC CORP.,
                                                           [ECF No. 25]
14                                      Defendant.
15
16                                       I. INTRODUCTION
17         Before the Court is Defendant U.S. Electronic Corp.’s (“UDE” or “Defendant”)
18   motion for a stay pending inter partes review. (Doc. No. 25.) For the reasons stated below,
19   the Court will grant the motion.
20                                       II. BACKGROUND
21         In this patent case, Plaintiff Pulse Electronics, Inc. (“Pulse” or “Plaintiff”) asserts
22   infringement claims against UDE based on four patents, including U.S. Patent No.
23   6,773,302 (the “’302 Patent”), U.S. Patent No. 7,959,473 (the “’473 Patent”), U.S. Patent
24   No. 9,178,318 (the “’318 Patent”), and U.S. Patent No. 6,593,840 (the “’840 Patent”)
25   (collectively, the “Patents-in-Suit”). (See Doc. No. 25-1 ¶ 14.) The accused products are
26   are RJ-45 Integrated Connector Modules (“ICM”). Id. ¶ 10. Pulse currently asserts
27   dependent claims 1 and 3 through 16 of the ‘302 Patent (Id. ¶ 32); claims 1, 16, and 30 of
28   the ‘473 Patent (Id. ¶ 46); claims 14 and 17 of the ‘318 Patent (Id. ¶ 79); and claims 1, 7,

                                                       1
                                                                               3:18-cv-00373-BEN-WVG
 ·,



 1 9, 11, 12, and 16 of the '840 Patent (Id. if 91). UDE filed its Answer on June 11, 2018.
 2    (Doc. No. 13.)
 3           On November 9, 2018, UDE filed an inter partes review ("IPR") petition
 4    challenging both claims of the '318 Patent. (Doc. No. 25-1 at 4.) Pulse will have until
 5 February 2019 to respond to the petition. Id. The PTAB must then decide within three
 6 months of Pulse's response date, i.e., May 2019, whether to institute the IPR. Id. IfIPR
 7    is instituted, the PTAB's Final Written Decision should issue in May 2020. Id. In
 8    addition, UDE will file petitions for IPR against all asserted claims of the remaining
 9 patents-in-suit within the next month. Id. As of the date of this Order, the Court notes
10 that Plaintiff has yet to file a response to the '318 Patent IPR or the Motion to Stay.
11                                      III. LEGAL STANDARD
12           "A court's power to stay proceedings is incidental to the power inherent in every
13    court to control the disposition of the causes on its docket with economy of time and effort
14    for itself, for counsel, and for litigants. In deciding how best to exercise this inherent
15    power, the court must weigh competing interests and maintain an even balance." Drink
16    Tanks Corp. v. GrowlerWerks, Inc., 2016 WL 3844209, *2 (D. Or. 2016) (citation and
17 internal quotation marks omitted).
18           "With regard to deciding whether to stay litigation pending IPR, courts generally
19    consider the following three factors: (1) whether discovery is complete and whether a trial
20    date has been set; (2) whether a stay will simplify the issues in question and trial of the
21    case; and (3) whether a stay would unduly prejudice or present a clear tactical disadvantage
22    to the non-moving party." Id. (citation omitted). Although courts generally "apply a liberal
23    policy in favor of granting motions to stay proceedings pending the outcome of PTO IPR
24    proceedings ...the totality of the circumstances governs ... and a stay is never required." Id.
25    (citations and internal quotation marks omitted); cf Medicis Pharmaceutical Corp. v.
26    Upsher-Smith Laboratories, Inc., 486 F. Supp. 2d 990, 993 (D. Ariz. 2007) (citations
27    omitted) ("Indeed, district courts within this Circuit have noted that 'there is a liberal policy
28    in favor of granting motions to stay proceedings pending the outcome of USPTO

                                                      2
                                                                                  3: 18-cv-00373-BEN-WVG
 1   reexamination ... proceedings."').
 2                                        IV. DISCUSSION
 3   A. Stage of the proceedings.
 4          The first factor asks the Court to consider the progress already made in the case,
 5 such as the completion of discovery, the setting of a trial date, and whether claim
 6   construction has occurred. GoPro, Inc. v. C&A Mktg., Inc., No. 16-CV-03590-JST, 2017
 7   WL 2591268, at *3 (N.D. Cal. June 15, 2017); Universal Elecs., 943 F. Supp. 2d at 1031.
 8         The Court finds that this case is still in its early stages. While a claim construction
 9   hearing has been set for April 2019, all dates beyond that, including the trial, have yet to
10   be set. Id. at 9. The parties have not completed any depositions, nor have they served
11   any third-party discovery, or engaged in any expert discovery. Id. Written discovery
12   between the parties consists merely of a single set of requests for production of
13   documents for Pulse to produce to UDE. Id. UDE notes that Pulse has served it with
14   "(deficient) infringement contentions and (still deficient) supplemental infringement
15   contentions." Id. Finally, UDE has not served invalidity contentions and the parties have
16   not exchanged their positions related to claim construction. Id.
17         In light of the foregoing, there remains considerable work to be done in this matter.
18   This factor weighs heavily in favor of granting a stay.
19   B. Simplification of Issues.
20         The next factor asks the Court to examine whether and to what degree a stay will
21   simplify the litigation. Personal Web Techs., LLC v. Facebook, Inc., No. 5:13-CV-
22   01356-EJD, 2014 WL 116340 at *4 (N.D. Cal. Jan 13, 2014); see also Cypress
23   Semiconductor Corp. v. GS! Tech., Inc., No. 13-CV-02013-JST, 2014 WL 5021100, at *3
24   (N.D. Cal. Oct. 7, 2014) (weighing in favor of a stay where all patents asserted were
25   covered by the IPR). An IPR need not resolve all claims in order to simplify the Court's
26   consideration of that patent. See Rothschild Storage Retrieval Innovations, LLC v. Sony
27   Mobile Commc 'ns (US.A), Inc., No. 15-CV-00234-EDL, 2015 WL 13333678, at *3
28   (N.D. Cal. May 6, 2015) ("[T]he issue is simplification, not elimination."); see also IX!

                                                   3
                                                                              3:18-cv-00373-BEN-WVG
 1 Mobile (R & D) Ltd. v. Samsung Elecs. Co. Ltd., No. 15-CV-03752-HSG, 2015 WL
 2   7015415, at *3 (N.D. Cal. Nov. 12, 2015).
 3          The Court also finds it relevant that Congress's intent in creating the IPR system was
 4   to create an improved process for evaluating patent claims, by allowing subject matter
 5   experts to render binding decisions on a relatively expedited and cost-efficient basis.
 6   Persona/Web Techs., 2014 WL 116340 at *2 (citations omitted) (IPR is intended in part to
 7   "limit unnecessary and counterproductive litigation costs" and create a "cost-effective
 8   alternative to litigation"). Issuing a stay here-rather than the alternative of requiring the
 9   parties to engage in costly, parallel litigation of many of the same issues in two different
10   forums-will best effectuate this intent. Cf Oil States Energy Servs., 138 S. Ct. at 1372
11   (noting potential for inefficiency and conflicting judgments in the absence of a stay);
12   Matthew R. Frontz, Staying Litigation Pending Inter Partes Review & the Effects on Patent
13   Litigation, 24 Fed. Circuit B.J. 469, 491 (2015) ("Congress's reasoning for implementing
14   inter partes review was to present a cost-effective alternative to patent litigation. The
15   district courts have upheld this reasoning by staying 84% of litigations pending an inter
16 partes review that has been instituted."). Avoiding costly, duplicative litigation in two
17   forums will also effectuate the overall aim of the Federal Rules of Civil Procedure-to
18   promote the "just, speedy, and inexpensive determination of every action and proceeding."
19   Fed. R. Civ. P. 1.
20          UDE contends that it is highly likely that the Patent Office will institute IPR given
21   the materiality of the cited prior art disclosures, and that at least certain of the challenged
22   claims will be cancelled or amended. (Doc. No. 25-1at7.) As a result, this will reduce
23   the number of asserted patent claims required to be adjudicated by this Court. Id.
24         Moreover, assuming the PTAB does institute IPR, its Decisions and Final Written
25   Decision will directly address material issues regarding the interpretation of Plaintiffs
26   claims and the applicability of various classes of prior art. (See Am. GNC Corp, 2018
27   WL 4104951 at *3.) As a final point, UDE will be restrained from asserting in this
28   litigation any ground of invalidity it "raised or reasonably could have raised" in the IPR

                                                    4
                                                                                3: l 8-cv-00373-BEN-WVG
 1 proceedings as a defense for any claims that survive IPR. 35 U.S.C. § 315(e)(2); see also
 2   id.
 3          Thus, UDE's pending and prospective IPR petitions challenging all of the asserted
 4   claims in this case weigh heavily in favor of granting a stay.
 5   C. Prejudice of Non-Moving Party.
 6          In weighing the prejudice to the non-moving party, the Court considers four sub-
 7   factors: "(1) the timing of the petition for review; (2) the timing of the request for the stay;
 8   (3) the status of review proceedings; and (4) the relationship of the parties." Cypress
 9   Semiconductor Corp., 2014 WL 5021100 at *3. "Speculation that evidence will be lost,
10   without more, is insufficient to demonstrate undue prejudice." Evolutionary Intelligence,
11   LLC, 2014 WL 2738501, *6; see also Software Rights Archive, LLCv. Facebook, Inc., No.
12   C-12-3970 RMW, 2013 WL 5225522, at *5 (N.D. Cal. Sept. 17, 2013) ("Delay alone,
13   without specific examples of prejudice resulting therefrom, is insufficient to establish
14   undue prejudice.").
15         The first three factors are easy. In light of the instituted IPR, its short length, and
16   UDE's diligence in both petitioning for IPR and moving this Court for a stay, all three
17   weigh in favor of a stay.
18         As to the fourth sub-factor, "[c]ourts recognize that when the parties are direct
19   competitors, the risk of prejudice is higher to the non-moving party than it would be
20   otherwise." AsetekHoldings, Inc., 2014 WL 1350813, at *5 (citations omitted).
21   However, because Pulse has yet to respond, the Court is prevented from determining the
22   competitive nature and degree between the parties as well as to show how much prejudice
23   Pulse will suffer absent a stay. See Cypress Semiconductor Corp., 2014 WL 5021100, at
24   *5 ("while the Court can assume that Cypress will suffer some prejudice as a result of a
25   stay due to the parties' status as competitors, the Court cannot assess the degree of
26   prejudice without at least some probative evidence on the point"); Asetek Holdings, Inc.
27   v. Cooler Master Co., Ltd, No. 13-cv-00457-JST, 2014 WL 1350813, at *5 (same). In
28   this case, while the Court does give some weight to the parties' competitive relationship

                                                    5
                                                                               3: 18-cv-00373-BEN-WVG
 1 despite Pulse's lack of response, it does not give it a great deal of weight because of the
 2 lack of evidence as to the degree of prejudice.
 3         Moreover, even if Pulse had made a showing of prejudice, it ultimately would have
 4   been undercut by the fact that it did not seek preliminary injunctive relief against UDE in
 5 this suit. Failing to seek a preliminary injunction weighs against prejudice because it
 6   suggests that money damages would compensate any loss. Lighting Sci. Grp. Corp. v.
 7 Shenzhen Jiawei Photovoltaic Lighting Co., No. 16-CV-03886-BLF, 2017 WL 2633131,
 8 at *4 (N.D. Cal. June 19, 2017); see also, c.f, SAGE, 2015 WL 66415, at *5 (concluding
 9 that plaintiffs "failure to seek a preliminary injunction to date does bear on the undue
10 prejudice analysis" but does not "entirely outweigh[]" the competitive injury in light of
11   the early stage of the proceedings).
12         This factor weighs in favor of granting a stay.
13                                          V. CONCLUSION
14         Because all three factors weigh in favor of granting a stay, the Court concludes as
15   follows:
16         (1)    The Motion to Stay is GRANTED as to the '318 Patent. All proceedings
17                regarding the '318 Patent are stayed pending IPR review. 1
18         (2)    The Motion to Stay is tentatively GRANTED as to the '302, '473, and '840
19                Patents, subject to UDE filing adequate notices with the Court
20                demonstrating the remaining IPR petitions were filed. The notices shall be
21
22
23
24
25
26   I
         Hewlett-Packard Co. v. Service Now, Inc., No. 14-CV-00570-BLF, 2015 WL
27 5935368, at *3 (N.D. Cal. Oct. 13, 2015) (granting partial stay); Cellectricon AB v.
   Fluxion Biosciences, Inc., No. C-09-3150 RMW, 2011WL1557987, at *3 (N.D. Cal.
28 Apr. 25, 2011) (same).

                                                  6
                                                                            3:18-cv-00373-BEN-WVG
 1                filed no later than December 31. 2018. Upon receipt, the Court will stay
 2                all proceedings regarding the remaining patents. 2
 3         (3)   A Status Conference is set for January 14, 2019 at 10:30 AM. If the Court
 4               receives the aforementioned notices on or before the December 31, 2018
 5               deadline, the hearing will be vacated.
 6         (4)   While this matter is stayed, the parties shall file a Joint Status Report, not to
 7               exceed ten pages, every thirty ("30") days to keep the Court apprised of the
 8               case status.
 9


11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   2     UDE's Motion to Stay (filed November 21, 2018) states "the IPR petitions
     regarding the remaining three asserted patents" would be filed "within the next month to
28   cover all of the asserted claims in this case." (Doc. No. 25-1at1.)

                                                  7
                                                                              3: l 8-cv-00373-BEN-WVG
